Dissenting Opinion.
Dausman, J.
Having written the main opinion herein in such manner as to meet the approval of the majority of the court, I feel that in justice to myself I ought to state that it does not wholly and fully express my personal convictions.
My individual opinion is that no recognition whatever should be given the first and fourth assignments of error, for the reason that the appeal is not from the judgment rendered on default; that the second assignment of error is entitled to recognition only because it presents prima facie a jurisdictional question; that the third assignment of error presents the only legitimate question in this appeal; that the case of Indiana State Board, etc. v. Fetrow (1918), 119 N. E. 1004, should be overruled; and that so much of the opinion in Kurtz v. Phillips (1916), 63 Ind. App. 79, 113 N. E. 1016, as conflicts with the majority opinion herein should be expressly disapproved. It is clear to me that the so-called motion is in reality a complaint, and that the proceeding by reason of its inherent nature can be nothing other than an independent action whether commenced at or after the term at which the judgment, from which relief is sought, was rendered. Moreover, in my opinion the mandate to the trial court should be that a new trial be granted on the so-called motion in order that further evidence may be presented if desired by either party.